Mr. Justice Carter, dissenting: I am unable to agree with the majority of the court in the decision rendered in this case or in the reasons given therefor. The assured could neither read nor write, and Dr. Lawless, who wrote the application for him, testified that the assured told him to make it payable to “Kate Hogan.” His wife’s name was Ellen B. Hogan, but he had a sister married to Wallace whose maiden name was Kate Hogan, and when the witness asked him if Kate Hogan was his wife, he replied, make it to “Kate Hogan,” and the relationship of wife was put in by the witness simply because he supposed it was correct, and not by Hogan’s direction. It does not seem probable that the assured would have given the name “Kate Hogan” if he intended his wife, and not his sister, to be the beneficiary. We must reject this part of the testimony altogether, or we should hold the sister, and not the wife, was meant,— unless, indeed, it can be supposed that Hogan had forgotten his wife’s name. Besides, if he intended the insurance for his wife it would seem more probable that he would have said so,—that he would have emphasized the relationship, rather than the name and not mentioning the relationship. If the witness is to be believed he repeated the name “Kate Hogan,” and while Hogan’s sister’s name was then Kate Wallace, there is nothing unusual in brothers and sisters speaking of their sisters by using their maiden instead of their husbands’ names. It may well be, and from the evidence it seems probable, that Hogan did not want Dr. Lawless or any one else to know that he was making his sister, rather than his wife, the beneficiary. It seems from the evidence that he considered himself indebted to his sister §1000 for moneys which he had received on the sale of certain property belonging to his mother, §1000 of which, at his mother’s request, he had promised to pay to his sister, but which he had never paid. From the circumstances and lapse of time it may be that Dr. Lawless’ testimony is not entitled to the same weight as it would have been if the conversation with Hogan had not taken place so many years before the trial, but there was practically no other evidence on that branch of the case, and I can see no reason for disregarding it; and when he testifies that he put in the relationship of “wife" himself, without any direction from Hogan, and, as it would seem, without Hogan’s knowledge, lean not see why that designation should prevail over the designation of “Kate,” made by Hogan himself. The trial court heard the evidence in open court, saw and observed the witnesses, and, as often held by this court, had better facilities for ascertaining the very truth of the matter than we have, and his findings of fact, under such circumstances, ought not to be disturbed, especially where, as in this case, the most that can be said for appellant is that the case is doubtful upon the facts. I cannot reach the conclusion that it is a case for reversal.